Citation Nr: 1204866	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  11-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than October 22, 2009 for the grant of service connection for prostate cancer, status post prostatectomy.  

2.  Entitlement to an effective date earlier than October 22, 2009 for the grant of special monthly compensation based on loss of use of a creative organ.  

3.  Entitlement to an initial rating greater than 20 percent disabling for prostate cancer, status post prostatectomy.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the May 2010 rating decision, the RO, in pertinent part, granted service connection and assigned an initial 10 percent rating for prostate cancer, status post prostatectomy, effective October 22, 2009.  The RO also granted entitlement to special monthly compensation based on loss of use of a creative organ, effective October 22, 2009.  In the September 2010 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  

In a March 2011 rating decision, the RO granted an initial 20 percent rating for prostate cancer, status post prostatectomy.  Despite the higher initial rating established for this disability, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In September 2011 the Veteran and his spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in an October 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2010, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Allen Gumpenberger as his representative.  The Board recognizes the change in representation.

The issue of entitlement to an initial rating greater than 20 percent disabling for prostate cancer, status post prostatectomy, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran was separated from active service in August 1969.  

2.  VA first received a claim of entitlement to service connection for prostate cancer on October 22, 2009.  

3.  The Veteran did not have prostate cancer prior to 2006.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date earlier than October 22, 2009 for the grant of service connection for prostate cancer, status post prostatectomy.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

2.  The criteria have not been met for an effective date earlier than October 22, 2009 for entitlement to special monthly compensation based on loss of use of a creative organ.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2009.  The letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Included in that letter was notice as to how VA determines the effective date of an award and the letter provided examples of evidence relevant to determining the effective date.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Either by way of the Veteran's own submissions or with VA's assistance, all identified private treatment records pertinent to the claims herein decided have been associated with the claims file.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims herein decided that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits - Factual Background

VA first received a claim of entitlement to VA benefits for disability due to prostate cancer on October 22, 2009.  In that claim the Veteran indicated that his prostate cancer began in April 2006 and that he had recurrence of prostate cancer in January 2009. 

The earliest relevant treatment records are from a urologist, Dr. J.D., and are dated in May 2003.  These records reflect that, in May 2003, the Veteran underwent cystoscopy with transuretheral resection of the prostate.  The pre and post-operative diagnoses were benign prostatic hypertrophy and bladder outlet obstruction.  The Veteran was seen in April 2006 because of rising prostatic-specific antigen (PSA) test results.  He underwent a biopsy of the prostate that month and the results showed prostatic adenocarcinoma.  He underwent a radical prostatectomy in May 2006.  

January 2009 treatment notes from Dr. E.W. document that the Veteran again had rising PSA values and was treated with post prostatectomy radiation therapy.  An April 29, 2009 treatment note, signed by Dr. D.T., documents that the Veteran had a urologic history significant for radical prostatectomy with salvage external beam radiotherapy.  The note states that his radiotherapy had recently been completed and that he had no significant complaints until some difficulty urinating in the last several days.  

In September 2011, the Veteran testified that he was diagnosed with prostate cancer in 2006.  His spouse testified that in late 2008 or early 2009 a recurrence of prostate cancer was discovered.  September 2011 transcript at 15.  

In January 2010, the Veteran underwent a VA genitourinary examination.  The examiner was not presented with the claims file but relied on an accurate history provided by the Veteran.  The Veteran reported that he was diagnosed with prostate cancer in April 2006.  As a diagnosis, the examiner listed that the Veteran was status post radical prostatectomy for prostate cancer which was followed by six weeks of radiation therapy for elevated PSA.  This note also documents that the Veteran reported erectile dysfunction since the prostatectomy.  

During the hearing, the Veteran's representative provided the following argument on the Veteran's behalf: 

The Veteran in January 2009 had an elevated PSA and April 2009 underwent a post-prostatectomy and radiation therapy.  If it's possible to move the effective date back to January '09 when the elevation occurred and the prostatectomy took place April 2009 then the 100 percent would be established from the date for a period of six months would bring him to October of 2009 pending a VA examination before a reduction so that's one of the big things we're talking about is within a year of the cancer manifests itself - reoccurring, files a claim.  He feels that the claim should at least go back to then.

September 2011 hearing transcript at 3.  

III.  Merits - Law and Analysis

The law regarding assignment of effective dates is found at 38 U.S.C.A. § 5110 and is implemented by regulation found at 38 C.F.R. § 3.400.  As provided by 38 U.S.C.A. § 5110(a), "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  As provided by 38 U.S.C.A. § 5110(b)(1), "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release."

Similarly, 38 C.F.R. § 3.400(b)(2) provides that, where service connection is established on a direct basis or by operation of a presumption the earliest effective date is the date VA receives the application, unless the application is received within one year after separation from service in which case the effective date can be as early as the day after the date that the veteran was separated from active service.  

Under 38 U.S.C.A. § 5110(g), where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefore or the date of administrative determination of entitlement, whichever is earlier.  Id.  

The regulation that implements 38 U.S.C.A. § 5110(g) is 38 C.F.R. § 3.114, titled "Change of law or department of Veterans Affairs issue."  This section provides that where compensation is awarded  or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary . . . in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  

In this case, service connection was granted for residuals of prostate cancer based on application of a presumption of service connection based on exposure to herbicides during active service.  The statutory authority for that presumption is 38 U.S.C.A. § 1116 and the applicable regulatory provisions are 38 C.F.R. § 3.307(e) and § 3.309(e).  On November 7, 1996 VA published its final rule adding prostate cancer to those diseases subject to the presumption of service connection based on exposure to herbicide agents during active service.  See 61 Fed. Reg. 57586 (November 7, 1996).  The rule became effective that date.  

Thus, in order to grant an earlier effective date under 38 U.S.C.A. § 5110(g) the Veteran would have had to have had prostate cancer as of November 7, 1996.  The evidence referring to benign prostatic hypertrophy in 2003 is evidence that the Veteran did not yet have prostate cancer at that time.  From the evidence it is clear that his prostate cancer was not diagnosed earlier than 2006.  For these reasons, an effective date earlier than October 22, 2009 is not available based on 38 U.S.C.A. § 5110(g).  

It appears that the Veteran's representative is arguing for assignment of an effective date up to one year earlier than the filing of the claim based on when the cancer manifested, either for the first time or as a reoccurrence.  This the Board gleans from the language, noted above, of "to move the effective date back to January '09 when the elevation occurred . . . within one year of the cancer manifests itself - reoccurring, files a claim."  

This can be interpreted as an argument to set the effective date according to 38 U.S.C.A. § 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  Nearly identical language is found at 38 C.F.R. § 3.400(o)(2).  

Significantly, the claim that gave rise to the decision on appeal was the first claim for disability benefits received by VA from or on behalf of the Veteran.  It is therefore not a claim for increased compensation but rather it is an original claim.  The provisions for assigning an effective date for benefits pursuant to an increased rating claim are therefore not for application.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 454 (explaining the distinction between initial rating claims and increased rating claims as far as what provisions control for assignment of effective dates).  In short, service connection had not been granted for any disability prior to when VA received the Veteran's claim on October 22, 2009 and therefore, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are not for application.  

The controlling statutory provision is therefore 38 U.S.C.A. § 5110(a) as implemented by 38 C.F.R. § 3.400(b)(2).  The Veteran did not file his claim for service connection for prostate cancer within one year of separation from active service.  The application for disability benefits based on prostate cancer was received on October 22, 2009 and the effective date for any such benefits can therefore not be earlier than that date.  

The Board notes that the Veteran was awarded special monthly compensation based on loss of use of a creative organ based on evidence of erectile dysfunction as a result of prostate cancer.  In finding that an earlier effective date is not warranted for service connection for prostate cancer, it follows that an earlier effective date for the grant of special monthly compensation is also not warranted.  The grant of special monthly compensation resulted from the same original claim for disability compensation, received on October 22, 2009.  Additionally, because special monthly compensation is awarded as a result of the effects of service-connected disability, the effective date of the grant of special monthly compensation can not predate the effective date of the award of the service-connected disability on which the special monthly compensation award is based.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for prostate cancer, status post prostatectomy, or the grant of special monthly compensation based on loss of use of a creative organ, earlier than October 22, 2009, is assignable, the claims must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than October 22, 2009 for the grant of service connection for prostate cancer, status post prostatectomy, is denied.  

An effective date earlier than October 22, 2009 for the grant of special monthly compensation based on loss of use of a creative organ is denied.  


REMAND

A remand is necessary in this case so that VA can provide the Veteran with a medical examination and assist the Veteran in obtaining relevant treatment records.  

VA has a duty to assist a claimant in obtaining relevant treatment records.  38 U.S.C.A. § 5103(A)(b); 38 C.F.R. § 3.159(c).  During the Board hearing, the Veteran testified that he sees private physicians, a family doctor and a urologist, and had relevant visits to at least one of the physicians within the year prior to the date of the hearing.  September 2011 hearing transcript at 6-7.  He also testified that he has discussed his frequency of urination with one or both of these physicians.  Id. at 7.  He referred specifically to Dr. J.D.  There are no records of treatment by Dr. J.D. after September 2009 associated with the claims file.  There is no evidence from any other private physician after June 2009 associated with the claims file.  Although the Board held the record open for submission of this evidence by the Veteran, no records have been submitted.  Hence, on remand VA must make efforts to obtain any outstanding relevant records of treatment.  

The Veteran's residuals of prostate cancer are ratable based on voiding frequency.  The August 2010 VA examination report includes subjective evidence that the Veteran had a daytime voiding frequency of 7 to 8 times per day, or every other hour.  During the hearing before the undersigned, the Veteran described a urination pattern that could be interpreted as in 45 minute intervals.  September 2011 hearing transcript at 4.  A new examination must be provided to a claimant when "evidence indicates there has been a material change in disability or that the current rating may be incorrect."  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore an examination is necessary so that an accurate assessment can be made as to the Veteran's voiding intervals.  

Turning to the TDIU issue, in an August 2010 VA examination report the examiner provided an impression that the Veteran's service-connected and nonservice-connected conditions did not preclude him from engaging in some type of physical or sedentary work.  Whether the Veteran can engage in some type of work is not the standard for determining whether a TDIU is warranted.  Rather, the evidence must be sufficient for the Board to determine whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  Neither this examination report nor any other documentation found in the claims file provides sufficient evidence for VA to decide whether a TDIU is warranted.  

Furthermore, since that examination, service connection has been established for depression as related to the Veteran's service connected prostate cancer; status post prostatectomy.  There is insufficient evidence of record for the Board to determine whether the Veteran's service-connected disabilities, including depression, render him unable to secure and follow a substantially gainful occupation.  

For these reasons, a medical examination and opinion is required so that there is sufficient evidence to decide whether a TDIU is warranted.  See Ferazzoli v. Brown, 4 Vet. App. 152, 158 (1993) (noting generally that unemployability determinations must be supported by medical evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he complete the proper authorizations for VA to request records of visits to his urologist, Dr. J.D. (the RO must use the full name of the physician, which can be found in a letter sent to the physician in November 2009) since September 2009 and from any other physician, including his primary care physician, who has provided treatment or consultation with regard to his prostate related disability, but whose records have not yet been submitted to VA.  Associate all obtained records with the claims file.  If no records are obtained, associate all efforts to obtain such records with the claims file.  

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine all manifestations of and the severity of disability to due prostate cancer, status post prostatectomy.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

In particular the examiner must address the Veteran's voiding frequency and interval.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, acting either alone or together, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.  The Veteran's service-connected disabilities are prostate cancer, status post prostatectomy, depression, erectile dysfunction, and bilateral hearing loss.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Then, after ensuring that the above development is completed and the examinations and opinions are adequate, readjudicate the issues of entitlement to a higher initial rating for prostate cancer, status post prostatectomy, and entitlement to a TDIU.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


